SID NW BB wD wD

10

ll
12
13
14
15

16
17
18
19

20

21

22

23

24

25
26
27

28

     
  
  

| FILED
CLERK, U.S. DISTRICT COURT

Se PAG |

MAY - 9 2019

      

| CENTRAL DS
RAL DISTRIGAOF CALIFORNIA
L EASTERN Divisida YS BY DEPUTY

    

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff, CASENO. €d ¢2\¢-~ 13% DME
V.

Luaeia Losta Peecera ORDER OF DETENTION

Defendant.

 

 

I.
A.() On motion of the Government in a case allegedly involving:

1.() a crime of violence. |

2. () an offense with maximum sentence of life imprisonment or death.

3. (.)  anarcotics or controlled substance offense with maximum sentence
of ten or more years . oe .

4.() any felony - where the defendant has been convicted of two or more
prior offenses described above.

5. (.) any felony that is not otherwise a crime of violence that involves a
-minor victim, or possession or use of a firearm or destructive device
or any other dangerous weapon, or a failure to register under 18
U.S.C § 2250. |

B. ea On motion by the Government / ( ) on Court’s own motion, ina case

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142()

CR-94 (06/07) Page | of 4

 
»

wo .6 ~ an An

10
1]
. 12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27

28

allegedly involving:

( )  On.the further allegation by the Government of:
1. ( a serious risk that the defendant will flee.
2.(.)  aserious risk that the defendant will:

a.(_) obstruct or attempt to obstruct justice.

b.( ) threaten, injure, or intimidate a prospective witness or juror or

attempt todoso.
C. The Government (_) is/ ( Fis not entitled to a rebuttable presumption that no

condition or combination of conditions will reasonably assure the defendant’ s

appearance as required and the safety of any person or the community.

I.
A. (Y% ° The Court finds that no condition or combination of conditions will
_ reasonably assure:
1. (K the appearance of the defendant as required.
A ‘and/or
2. (“) _ the safety of any person or the community.
B.() The Court finds that the defendant has not rebutted by sufficient

evidence to the contrary the presumption provided by statute.

| | IIT.

The Court has considered:

A. the nature and circumstances of the offense(s) charged, including whether the
offense.is a crime of violence, a Federal crime of terrorism, or involves a minor
victim or a controlled substance, firearm, explosive, or destructive device;

B. the weight of evidence against the defendant; |

the history and characteristics of the defendant; and

O

D. the nature and seriousness of the danger to any person or to the community.

 

 

CR-94 (06/07)

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142())
Page 2 of 4

 
So SN DO NH BR WH Bb

\o

10
11
12
13
14
15
16
17
18
19
20

21

22
23

24 |

25
26
27

IV.
The Court also has considered all the evidence adduced at the hearing and the
arguments and/or statements of counsel, and the Pretrial Services

Report/recommendation.

V.
The Court bases the foregoing finding(s) on the following:

A. (~~ As to flight risk: hack 4 APotale Atri Olerrce , ote
4) Chosen, doch 4 Arshies, buried trctiy _

 

 

 

 

 

 

B. (3 As to danger: rover 09 Chrowrgts, Cel
brcroag , Loeb Hf gyrretrr

 

 

 

 

 

 

VI.
A.(.) The Court finds that a serious risk exists that the defendant will:
1.( ) obstruct or attempt to obstruct justice. .

2.{ ) attempt to/(_ ) threaten, injure or intimidate a witness or juror. —

 

 

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(i))

CR-94 (06/07) Page 3 of 4

 
—

Rw Ne PB MY Re YN NR NY DY me Be He.
ey ane ®F BNF SSEeRe RARE DH TE

B.

The Court bases the foregoing finding(s) on the following:

 

 

 

 

 

 

 

Co CO NIN DBD WwW B WD pw

wD

DATED: ‘S| A | 19 , AW pee —~

VIL

. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
. IT IS FURTHER ORDERED that the defendant be committed to the custody

of the Attorney General for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal.

IT IS FURTHER ORDERED that the defendant be afforded reasonable

opportunity for private consultation with counsel.

. If IS FURTHER ORDERED that, on order of a Court of the United States

or on request of any attorney for the Government, the person in charge of the
corrections facility in which the defendant is confined deliver the defendant
to a United States marshal for the purpose of an appearance in connection

with a court proceeding.

 

SHASHI H. KEWALRAMANI
UNITED STATES MAGISTRATE JUDGE

 

 

CR-94 (06/07)

ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142@))
Page 4 of 4

 
